Citation Nr: 0718311	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-13 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to an increased rating for PTSD, currently 
rated as 50 percent disabling.  

2.  Entitlement to service connection for a left shoulder 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes to the Board of Veterans Appeals (Board) 
from October 2002 and July 2004 rating decisions of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's PTSD does not cause occupational and social 
impairment, with deficiencies in most areas.

2.  A substantive appeal was not received as to the issue of 
entitlement to service connection for a left shoulder 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).

2. The issue of entitlement to service connection for a left 
shoulder disability is not in appellate status.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(Wets 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2002 and May 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent VA and private medical treatment 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in July 2002 and October 2003.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The veteran has contended that his PTSD has worsened.  He was 
scheduled for a VA examination in June 2005.  He failed to 
report for this examination.  His wife reported that the 
veteran was out of the country working.  She was provided a 
contact number for the veteran to telephone if he wanted 
another examination.  The veteran did not contact VA.  The 
December 2005 supplemental statement of the case addressed 
the matter of the veteran's failure to report for his 
examination.  He was fully informed in that regard.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).  38 C.F.R. § 3.655 
provides that when the claimant is pursuing a claim for an 
increase and without good cause fails to report for the 
examination, the claim will be denied.  Since the veteran was 
out of the country, the Board will not deny this claim 
outright, but will consider it on the merits.  However, it 
was the veteran's responsibility to report for the 
examination and to thereafter request another examination, if 
he so desired.  Since he did not do so, the record is 
considered complete.  Any information that would have been 
gleaned from that examination is clearly not for 
consideration as the examination was not conducted.  

The July 2002 and October 2003 examination reports and other 
medical evidence in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Increased Rating for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  

In 2001-2002, the veteran was seen by H.H., M.D.  The 
clinical records from that physician reflect that in October 
2001, the veteran reported that he had trouble sleeping, 
hypervigilance, flashbacks, and that he was self-medicating 
with alcohol.  The next month, he reported decreased sexual 
interest.  He also indicated that he had numbness.  In 
December 2001, the veteran reported that the intrusive 
thoughts had decreased.  He had guilt, but no suicidal 
ideation.  He would fight and was irritable.  His mood was 
restless.  In December 2002, the veteran reported decreased 
sleep due to nightmares.  He also reported having flashbacks.  
In March and April 2002, the veteran complained of 
hypervigilance, decreased sleep, and that he was more nervous 
and edgy.  However, the veteran also reported decreased 
irritability.  

VA outpatient records dated 2001-2002 are also of record. In 
May 2001, the veteran reported that he was laid off from his 
job as a contractor.  It was noted that he did do work on his 
own.  He reported increased anxiety.  In June 2002, it was 
noted that the veteran's speech was articulate.  It was 
somewhat tangential, but redirectable.  He was a little 
hyperverbal, but not psychotic.  In July 2002, the veteran 
reported that his sleep was unchanged and was variable with 
some nightmares.  His daytime mood and energy was a little 
improved overall, but with variable anxiety.  The veteran 
felt financial pressure and was looking for work.  

In July 2002, the veteran was afforded a VA examination.  The 
veteran's claims file was reviewed.  At that time, the 
veteran reported that he had been laid off from his job.  It 
was noted that he had been performing contract work with 
computer programming for the last 25 years.  It was noted 
that the veteran was married and his relationship with his 
wife was good.  He had two daughters and reported that his 
relationship with them had been better since he began taking 
medication.  Mental status examination revealed that the 
veteran's behavior was initially intense, but the veteran was 
able to become more relaxed.  His speech indicated some 
anxiety.  His mood was anxious and there was some depression.  
His affect was appropriate.  There were no indications of 
depersonalization or derealization.  The veteran reported no 
delusions, but did report hearing things such as gunshots.  
Testing revealed mildly impaired cognitive functioning.  He 
was oriented times three, but had some difficulty with 
attention and calculation.  He also exhibited some memory 
deficit.  He was alert and responsive.  He was able to 
perform abstract thinking and his judgment was good.  On a 
scale of zero to 10 with zero being very depressed and 10 
being happy, he reported that he was a 6.  He related that he 
was very anxious.  He denied suicidal and homicidal ideation.  
He indicated that he only slept 4 hours per night.  He stated 
that his dreams woke him up.  He stated that he did not do 
any socializing.  He preferred to be alone.  He only spoke 
with friends of his wife.  The examiner indicated that the 
veteran met all the criteria for PTSD.  The examiner 
indicated that it was chronic and severe.  The global 
assessment of functioning (GAF) was 45.  The examiner noted 
that the veteran had been doing somewhat better given the 
medications, and observed that the veteran and his physician 
were still trying to find the right dosage or the right 
combinations of medications.  He noted further, however, that 
the veteran's symptoms continued to be there and it was just 
that he could tolerate them better with the medication.

Thereafter, the veteran continued outpatient treatment.  In 
September 2002, he complained of short-term memory problems.  
It was noted that his medication had been changed.  His 
mental status examination was consistent with prior entries.  
His GAF was 60.  In November 2002, the veteran reported 
improvement in his mood, but a little decrease in short-term 
memory.  He also had concerns over finances, variable 
anxiety, hypervigilance, and nightmares.  His speech was 
articulate and a little more goal-directed.  He was somewhat 
more hyperverbal.  In January 2003, it was noted that the 
veteran's medication continued to be adjusted.  He was alert 
and cooperative with good eye contact.  His speech was 
articulate and goal directed.  He was also less hyperverbal, 
but very engageable.  His affect was slightly broader than on 
his last visit.  In March 2003, the veteran reported being a 
little more optimistic regarding doing some consulting work 
and that he had been keeping himself busy with his daughter 
and hobbies.  An episode of nightmares from several weeks ago 
was noted.  His GAF was 62.  

In an April 2003 letter. Dr. H. H. reported that the veteran 
had completed a 12 week study and continued to be under his 
care.  He suffered from intrusive thoughts, nightmares, 
flashbacks, increased irritability, emotional numbness, sense 
of detachment, disconnection from people, forgetfulness, 
subjective memory loss, hypervigilance, and startle reaction.  
Dr. H.H. indicated that the symptoms could be both severe and 
dramatic.  For instance, he dislocated his shoulder during a 
violent nightmare.  His ability to work suffered as did his 
relationships.  

Subsequent VA records noted that the veteran had lost 20 
pounds, was working out, and was looking for a job.  The 
veteran still reported having bad dreams.  In October 2003, 
the veteran was afforded another VA examination.  The claims 
file was reviewed.  The veteran reported that he still had 
difficulty with dreams and would wake up sweaty, although not 
as exhausted.  The veteran reported being on a new medication 
for attention and memory, but he could not recall the name of 
it.  The veteran continued to be married.  His relationship 
with his wife was stressed, but his relationship with his two 
daughters was good.  He was a computer programmer, but had 
not worked for two years.  The veteran reported no violent 
episodes since the last examination.  The veteran reported 
that he had no other friends or family.  Mental status 
examination revealed that the veteran was nervously pleasant 
and anxious.  His speech exhibited anxiety.  His affect was 
commensurate with his mood.  He was inappropriate in his 
conversation.  He reported having periods of time where he 
would lose track of where he was located.  He denied 
hallucination or illusions.  His thought process was 
tangential.  He was easily distracted and aware of that 
problem.  There were no obsessions or preoccupations.  There 
were no delusions or suicidal or homicidal ideation.  Testing 
revealed that the veteran was in the normal range of 
cognitive functioning.  He reported that he slept 4-5 hours 
per night, but it was not restful because of his dreams.  His 
energy level and sex drive were adequate.  The veteran 
reported that he was midway between being depressed and 
happy.  He reported being anxious.  He also reported being 
depressed because there was no work and financial pressures.  
He did not know why he was anxious.  He reported that he 
thought about his Vietnam experiences all the time and would 
become fixated on them.  Something would then get him back to 
reality and he would be okay again.  It was noted that the 
veteran met all the criteria for PTSD.  The diagnosis was 
chronic PTSD.  He had problems with primary support group, 
problems related to his social environment, and occupational 
problems.  His GAF was 60.  

The examiner noted that the GAF score was in the moderate 
symptoms range.  This was because of the fact that the 
veteran did have difficulty focusing.  He had conflicts with 
his wife, he was not working, and he had difficulty keeping a 
job.  The veteran did manage to do things around the house.  
The veteran was described as a pleasant individual who was 
doing his best with a not very good situation.  However, the 
medication seemed to be helping and he was not as depressed.  
He was competent to manage his own affairs.  It was noted 
that the veteran had improved since his last examination, 
apparently due to his medication.  Although he was not 
employed, he was continuing to look for employment.  He was 
involved with his daughter and around the house.  His PTSD 
could distract him.  His prognosis was good to guarded.  

In November 2004, the veteran reported that he had filed for 
bankruptcy, but hoped to get a job in another State.  In 
addition, he indicated that he was hoping to go to Iraq for 
work.  

Thereafter, as noted above, the veteran failed to report for 
a VA examination.  His wife reported that he was out of the 
country working.    

A 70 percent rating is not warranted because the veteran's 
PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas.  The veteran 
does not have suicidal ideation.  The veteran does not engage 
in obsessional rituals.  The veteran's speech is not 
intermittently illogical, obscure, or irrelevant.  The 
veteran was tangential in his speech and inappropriate in his 
comments on one VA examination.  However, overall, the 
veteran was able to adequately communicate his thoughts.  The 
veteran does not have panic attacks.  While the veteran has 
depression, it is not to the extent that he is unable to 
function independently.  The veteran does not have impaired 
impulse control.  Although his sleep disturbance might be 
described as being intense or violent in nature, during his 
waking hours, he did not exhibit any violent behavior toward 
himself or others.  There is no evidence of spatial 
disorientation.  The veteran does not have neglect of 
personal appearance and hygiene.  The veteran has difficulty 
adapting to work and in social situations.  However, 
difficulty in establishing and maintaining effective work and 
social relationships is contemplated within a 50 percent 
rating.  He is not unable to maintain a relationship.  He has 
been married for over two decades.  Although his relationship 
with his wife has been stressed at times, his relationship 
with his daughters is good and he is an active participant in 
their lives.  Further, it is clear that the veteran has been 
actively seeking employment throughout the appeal period and 
according to information reportedly provided by his wife, at 
the time of the most recently scheduled VA examination, was 
actually out of the country working.  

The veteran is cognitively intact.  His GAF score has 
actually improved over the course of the appeal period.  
Although his GAF was initially 45 in the serious range, it 
increased to 62.  A GAF score of 61 to 70 is assigned when 
overall functioning is characterized by mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  These symptoms are consistent with, at best, 
a 50 percent rating under the revised criteria of DC 9411.  
The record further shows that he has been regularly seeking 
employment since he was laid off and was recently reported to 
be employed out of the country.  He is not socially active, 
but he has been able to maintain family relationships and is 
not deterred from seeking employment with others.  His main 
problem areas include sleep disturbance, nightmares, anxiety, 
and hypervigilance.  However, such symptoms are contemplated 
within a 50 percent rating.  Overall, the veteran's PTSD more 
nearly approximates a 50 percent, not a 70 percent rating.  

As noted, any information that could have been obtained by 
further VA examination is unavailable due to the veteran's 
failure to report for his VA examination and failure to 
reschedule another examination.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD.  


Service Connection for a Left Shoulder Disability

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In a July 2004 rating decision, service connection was denied 
for to a left shoulder disability.  The veteran disagreed 
with this determination in November 2004.  In March 2005, a 
statement of the case was issued.  No VA Form 9 or the 
equivalent thereof was subsequently received.

Thereafter, in a February 2007 letter, the veteran was 
notified that a substantive appeal had not been received to 
the issue of to service connection for a left shoulder 
disability.  The veteran was informed of the pertinent 
information regarding the lack of a substantive appeal and 
was given an opportunity to present argument and evidence as 
to the issue of whether a substantive appeal was received, 
and also the opportunity to request a hearing.  He was given 
60 days to reply.

The veteran did not respond to the February 2007 letter.

In light of the foregoing, the Board concludes that the issue 
of to service connection for a left shoulder disability is 
not in appellate status for lack of a substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (b).


ORDER

A rating in excess of 50 percent for PTSD is denied.

The issue of service connection for a left shoulder 
disability is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


